Case 1:18-cr-00457-AJT Document 53-3 Filed 03/01/19 Page 1 of 4 PageID# 351




                     EXHIBIT C
Case 1:18-cr-00457-AJT Document 53-3 Filed 03/01/19 Page 2 of 4 PageID# 352




                                                          US_v_Kian_00000946
Case 1:18-cr-00457-AJT Document 53-3 Filed 03/01/19 Page 3 of 4 PageID# 353




                                                          US_v_Kian_00000947
Case 1:18-cr-00457-AJT Document 53-3 Filed 03/01/19 Page 4 of 4 PageID# 354




                                                          US_v_Kian_00000948
